Citation Nr: 0709649	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to a rating in excess of 30 percent for 
conversion reaction.

3. Entitlement to a rating in excess of 20 percent for a back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1958 to March 1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision in which 
the RO denied increased ratings for service-connected 
conversion reaction and for back disability (to include 
arthritic changes), currently rated 30 and 20 percent 
disabling, respectively.  The RO also denied service 
connection for a heart disability.  The veteran filed a 
notice of disagreement (NOD) in April 2002, and the RO issued 
a statement of the case (SOC) in February 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2003.  After the veteran 
submitted a statement and additional evidence relating to his 
back disability, the RO continued the denial of the claim for 
a higher rating for the back in December 2003 (a reflected in 
a supplemental SOC (SSOC) issued for that disability).  

In June 2006, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, the veteran requested, and the undersigned granted, 
a 30-day abeyance period for submission of additional 
evidence in support of the claims.  To date, no additional 
evidence has been received.

The Board's decision on the claim for service connection for 
a heart disability is set forth below.  The claims for higher 
ratings for service-connected conversion reaction and for 
back disability are addressed in the remand following the 
order/these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  No heart disability was shown in service or for many 
years thereafter, and there is no competent evidence of a 
nexus between any heart problems diagnosed post service and 
the veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability 
are not met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1) (2006).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date 
pertaining to the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA-compliant notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini, 
18 Vet. App. at 119.  However, VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With regard to the claim for service connection for a heart 
disability, in a pre-rating January 2002 letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence relevant to the claim.  
The RO thus met the timing of notice requirement as to the 
four elements of proper VCAA notice as described in 
Pelegrini. 

While the RO has not notified the veteran of the criteria for 
assignment of a disability rating or an effective date, 
consistent with Dingess/Hartman, on these facts, such 
omission is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  Because the 
Board's decision herein denies the claim for service 
connection for a heart disability, no disability rating or 
effective date is being assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter being decided herein.  Pertinent 
evidence associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, to include pertinent private medical records as well 
as VA outpatient treatment records from the Northport VA 
Medical Center.  There is no indication that any outstanding 
treatment records from this or any other facility would 
provide in evidence in support of the claim for service 
connection for a heart disability, herein decided. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim for service connection for a 
heart disability, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim for 
service connection for a heart disability.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the claim for service connection for a heart disability.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the claim for service connection for a heart 
disability, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131, 1137 (West 2002 and Supp. 2006); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  A grant of service connection requires findings as 
to the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection are not met.

Initially, the Board notes that there is no evidence of a 
heart disability in service.  Service medical records reflect 
no complaint, finding, or diagnosis of a heart disability in 
the service medical records, and the March 1962 separation 
examination report indicates that the heart was normal. 

There also is no evidence of heart problems until many years 
after service.  The report of a VA examination  in September 
1963 VA examination report indicates that, with respect the 
cardiovascular system, there was a regular sinus rhythm 
(RSR), no murmurs, no signs of impairment, and peripheral 
arteries were okay.  Similarly, the report of a August 1970 
VA examination report reflects that, on examination of the 
cardiovascular system, the heart was normal in size and 
shape, with regular rhythm and no murmurs, and the apex in 
the fourth left interspace of the mid clavicular line.  In 
addition, no heart abnormalities were noted in the March 
1965, May 1966, July 1967, August 1973, July 1975 VA 
examination reports, and the veteran's February 1967 VA 
employee health record (VA Form 5-3831a) reflects that his 
chest was normal.

In fact, the first medical evidence of heart problems is 
reflected in a May 2001 letter and June 2001 operation report 
of Dr. Graver.  In the letter, Dr. Graver noted angioplasties 
performed on the veteran in 1994 and 2000 and described the 
veteran's severe aortic insufficiency and history of 
endocarditis, valve destruction, and aortic vegetation, 
requiring surgery.  The operation report describes the 
subsequently performed coronary artery bypass surgery with 
pre- and post-operative diagnoses of coronary artery disease 
and aortic insufficiency.  However, there is no medical 
opinion by Dr. Graver or any other physician that establishes 
a medical nexus between any heart disability diagnosed many 
years post-service and service, and neither the veteran nor 
his representative has presented, identified, or even alluded 
to the existence of any such medical opinion.  In short, 
there is no competent evidence to support the claim.

In addition to the medical evidence addressed above, in 
considering the veteran's claim, the Board has also 
considered the assertions advanced by the veteran and on 
behalf of the veteran.  However, as indicated above, the 
claim on appeal turns on a medical matter-specifically, the 
question of whether there exists a medical nexus between a 
current heart disability and service.  As laypersons, neither 
the veteran, his spouse, or his representative is shown to 
possess appropriate medical training and expertise to 
competently render a probative opinion on a medical matter-
to include the etiology of his current heart disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, any lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the claim for service 
connection for a heart disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any competent medical to support the claim 
herein decided, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 and Supp. 2006); 38 C.F.R. § 
3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a heart disability is denied.




REMAND

The Board's review of the claims file reveals that additional 
RO action on claims for higher ratings remaining on appeal is 
warranted.

The veteran last underwent VA examinations to assess the 
severity of his service-connected psychiatric and back 
disabilities in July 1998 and May 1999, respectively.  In a 
December 2004 letter and elsewhere, the veteran indicated 
that his back disability had recently worsened.  Further, 
during the June 2006 Board hearing, the veteran's wife stated 
that his psychiatric disability has worsened recently.  See 
Hearing transcript, pp. 19, 29.  In the April 2004 and June 
2006 statements in lieu of VA Form 646, the veteran's 
representative noted the lengthy period of time since the 
veteran's previous VA examinations, and, during the hearing, 
the veteran indicated that he was willing to attend VA 
examinations, if needed.  Hearing transcript, p. 27. 

The Board notes that VA examinations for the disabilities in 
question were scheduled for February 2002, and that the 
record reflects that he failed to report.  However, the 
veteran maintains that he was not timely notified of such 
examinations and there is no evidence in the claims file 
contradicting his assertions in this regard.  

Thus, given the veteran's claims of worsening disability, and 
to give him every consideration in connection with the claims 
remaining on appeal, the Board finds that further psychiatric 
and orthopedic findings are needed to evaluate the current 
severity of the veteran's service-connected conversion 
reaction and back disability.  See 38 U.S.C.A. § 5103A (West 
2002 and Supp. 2006).

Hence, the RO should arrange for the veteran to undergo 
further psychiatric and orthopedic examinations, by 
physicians, at an appropriate VA medical facility. The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, shall result in a 
denial of the claim(s) for increased ratings.  See 38 C.F.R. 
§ 3.655(b) (2006).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file copy(ies) 
of the notice(s) of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further VA 
examinations, the RO should obtain and associate with the 
claims file all outstanding pertinent treatment records.
 
During the Board hearing, the veteran indicated that he 
receives treatment every few months for his psychiatric and 
back disabilities at the Northport VAMC.  Hearing transcript, 
p. 9.  However, the only records from that facility that have 
been requested are those from March 1998 to February 2000.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, outstanding medical 
records from the Northport VAMC, from February 2000, must be 
obtained.

The RO should also give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claims remaining on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002 and 
Supp. 2006); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2006) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should ensure that its 
letter to the veteran meets the requirements of all 
applicable precedent, including the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
specifically as regards ratings and effective dates-as 
appropriate.  The RO should request specific authorization to 
enable it to obtain any outstanding records of the treatment 
for the back from Dr. Nowacek, a chiropractor in Farmingdale, 
New York, that the veteran testified treated him from about 
2002-2005.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should obtain from the 
Northport VAMC all outstanding pertinent 
records of psychiatric and medical 
evaluation, treatment and/or 
hospitalization of the veteran, from 
February 2000 to the present. The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) (2006) as regards 
requesting records from Federal 
facilities. All records and/or responses 
received should be associated with the 
claims file.

2. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to the 
psychiatric and/or back disabilities that 
is not currently of record. The RO should 
specifically request that the veteran 
provide information and authorization to 
enable it to obtain treatment and 
diagnostic records from Dr. Nowacek of 
Farmingdale, New York, referred to during 
the Board hearing.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession.  

The RO should RO's letter should clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3. If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159. All records/responses received 
should be associated with the claims 
file. If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA psychiatric and orthopedic 
examinations, by physicians, at an 
appropriate VA medical facility.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The psychiatric examiner should render 
specific findings, as regards the 
service-connected conversion reaction, 
with respect to the existence and extent 
(or frequency, as appropriate) of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The doctor should also 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score (representing the 
extent of impairment resulting from 
conversion reaction), and an explanation 
of what the score means.

The orthopedic examiner should conduct 
range of motion testing of the back 
(expressed in degrees).  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He or she should also indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
back due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, he or she should express such 
functional loss in terms of additional 
degrees of limited motion of the back.

The examiner should indicate whether 
there is any ankylosis of any portion of 
the spine, and if so, whether such is 
favorable or unfavorable, and the extent 
of such ankylosis.

The examiner should also render findings 
as to whether the veteran has an abnormal 
gait, and/or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

5.  If the veteran fails to report to any 
scheduled VA examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
higher ratings for conversion reaction 
and service-connected back disability.  
If the veteran fails to report to any 
scheduled examination(s), the RO should 
apply 3.655(b), as appropriate, in 
adjudicative the claim(s).  Otherwise, 
the RO should adjudicate each claim in 
light of all pertinent evidence and legal 
authority.

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


